EXHIBIT 10.1

RAPTOR PHARMACEUTICAL CORP.

$100,000,000

SECOND AMENDED AND RESTATED SALES AGREEMENT

August 21, 2014

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

Raptor Pharmaceutical Corp., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) having an aggregate offering price of up to $100,000,000
(including $53,806,526.57 previously sold through Cowen). Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitation set forth in this Section 1 on the number of
shares of Common Stock issued and sold under this Agreement shall be the sole
responsibility of the Company, and Cowen shall have no obligation in connection
with such compliance. The issuance and sale of Common Stock through Cowen will
be effected pursuant to the Registration Statement (as defined below) that
became automatically effective immediately upon being filed by the Company with
the Securities and Exchange Commission (the “Commission”), although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Common Stock.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-195885), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Common Stock (the “Prospectus Supplement”) to the
base prospectus included as part of such registration statement. The Company has
furnished to Cowen, for use by Cowen, copies of the base prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Common Stock. Except where the context otherwise
requires, such



--------------------------------------------------------------------------------

registration statement, when it became effective, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act Regulations (“Rule
433”), relating to the Common Stock that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively “IDEA”).

2. Placements. Each time that the Company wishes to issue and sell the Common
Stock hereunder (each, a “Placement”), it will notify Cowen by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Common Stock to be sold, which shall at a minimum include the number of shares
of Common Stock to be issued (the “Placement Shares”), the time period during
which sales are requested to be made, any limitation on the number of shares of
Common Stock that may be sold in any one Trading Day (as defined in Section 3)
and any minimum price below which sales may not be made, a form of which
containing such minimum sales parameters necessary is attached hereto as
Schedule 1. The Placement Notice shall originate from any of the individuals
from the Company whose names are set forth on Schedule 2 attached hereto (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from Cowen whose names are set
forth on Schedule 2, as such Schedule 2 may be amended from time to time in
accordance herewith. The Placement Notice shall be effective upon receipt by
Cowen unless and until (i) in accordance with the notice requirements set forth
in Section 4, Cowen declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice for any
reason, in its sole discretion, (iv) the Company issues a subsequent Placement
Notice with parameters superseding those contained in the earlier dated
Placement Notice, or (v) the Agreement has been terminated under the provisions
of Section 11. The amount of any discount, commission or other compensation to
be paid by the Company to Cowen in connection with the sale of the Placement

 

- 2 -



--------------------------------------------------------------------------------

Shares shall be calculated in accordance with the terms set forth in Schedule 3
attached hereto. It is expressly acknowledged and agreed that neither the
Company nor Cowen will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Cowen and Cowen does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

3. Sale of Placement Shares by Cowen. Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, Cowen, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Nasdaq Global Market (“NASDAQ”) to sell such Placement Shares up to the amount
specified in such Placement Notice, and otherwise in accordance with the terms
of such Placement Notice. Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals from the Company
whose names are set forth on Schedule 2 attached hereto, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
Cowen pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by Cowen (as set forth in Section 5(a)) from the gross proceeds that it
receives from such sales. Cowen may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made through NASDAQ,
on any other existing trading market for the Common Stock or to or through a
market maker. If expressly authorized by the Company in a Placement Notice,
Cowen may also sell Placement Shares in privately negotiated transactions.
Notwithstanding the provisions of Section 6(kk), Cowen shall not purchase
Placement Shares for its own account as principal unless expressly authorized to
do so by the Company in a Placement Notice. The Company acknowledges and agrees
that (i) there can be no assurance that Cowen will be successful in selling
Placement Shares, and (ii) Cowen will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by Cowen to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell such
Placement Shares as required under this Section 3. For the purposes hereof,
“Trading Day” means any day on which the Company’s Common Stock is purchased and
sold on the principal market on which the Common Stock is listed or quoted.

4. Suspension of Sales.

(a) The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
whose names are set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the

 

- 3 -



--------------------------------------------------------------------------------

individuals of the other party whose names are set forth on Schedule 2), suspend
any sale of Placement Shares; provided, however, that such suspension shall not
affect or impair either party’s obligations with respect to any Placement Shares
sold hereunder prior to the receipt of such notice. Each of the Parties agrees
that no such notice under this Section 4 shall be effective against the other
unless it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time in accordance herewith.

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

(c) If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement. Cowen shall calculate on a weekly basis
the average daily trading volume (as defined by Rule 100 of Regulation M under
the Exchange Act) of the Common Stock.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts, if any, due and payable by the Company to Cowen
hereunder pursuant to Section 7(g) (Expenses) hereof and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Cowen’s or its designee’s account (provided Cowen
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradeable, transferable, registered shares in good deliverable form. On each
Settlement Date, Cowen will deliver the related Net Proceeds in same day funds
to an account designated by the Company on, or prior to, the Settlement Date.
The Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date, the
Company agrees that in addition to and in no way limiting the rights and
obligations set forth in Section 9(a) (Indemnification and Contribution) hereto,
it will (i) hold Cowen harmless against

 

- 4 -



--------------------------------------------------------------------------------

any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Cowen any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Cowen that as of the date of this Agreement and as
of each Applicable Time (as defined in Section 20(a)):

(a) Compliance with Registration Requirements. The Registration Statement became
automatically effective upon filing with the Commission and any Rule 462(b)
Registration Statement shall have become effective under the Securities Act. No
stop order suspending the effectiveness of the Registration Statement, any
post-effective amendment thereto or any Rule 462(b) Registration Statement, if
any, is in effect and no proceeding for such purpose or pursuant to Section 8A
of the Securities Act has been initiated or, to the Company’s knowledge,
threatened by the Commission. The Company meets the requirements for use of Form
S-3 under the Securities Act. The proposed offering of the Common Stock may be
made pursuant to General Instruction I.B.1. of Form S-3.

(b) No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied and, as of each Applicable Time and as of each of the
Settlement Dates, if any, will comply in all material respects with the
Securities Act and did not and, as of each Applicable Time and as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Prospectus, as amended or
supplemented, as of its date, conformed and will conform in all material
respects to the requirements of the Securities Act and did not and, as of each
Applicable Time and as of each of the Settlement Dates, if any, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences do not apply
to information contained in or omitted from the Registration Statement, any
Rule 462(b) Registration Statement, or any post-effective amendment thereto, or
the Prospectus, or any amendments or supplements thereto, in reliance upon and
in conformity with written information furnished to the Company in writing by
Cowen expressly for use therein. There are no contracts or other documents
required to be described in the Prospectus or to be filed as exhibits to the
Registration Statement which have not been described or filed as required. The
documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and none of such documents contained any untrue statement of
a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents are filed with Commission, will conform in all material respects to
the requirements of the Securities Act or the Exchange Act, as applicable, and
will not contain any untrue

 

- 5 -



--------------------------------------------------------------------------------

statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(c) Offering Materials Furnished to Cowen. The Company has delivered to Cowen
one complete copy of the Registration Statement and a copy of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.

(d) Distribution of Offering Material by the Company. The Company has not,
directly or indirectly, distributed and will not distribute any offering
material in connection with the proposed offering and sale of the Placement
Shares other than the Registration Statement, the Prospectus and other
materials, if any, permitted under the Securities Act.

(e) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification and
contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(f) Authorization of the Placement Shares. The authorized shares of capital
stock of the Company, including the Placement Shares, conform in all material
respects to the description thereof contained in the Registration Statement and
the Prospectus; the Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus;
the outstanding shares of capital stock of the Company and the outstanding
capital stock, limited liability company interests and partnership interests, as
applicable, of each subsidiary of the Company (each, except where noted, a
“Subsidiary” and, collectively, the “Subsidiaries”), have been duly and validly
authorized and issued and in the case of capital stock, are fully paid and
nonassessable, have been issued and sold by the Company or a Subsidiary, as
applicable, in compliance with federal and applicable state securities laws;
except as disclosed in the Registration Statement or the Prospectus, there are
no outstanding (i) securities or obligations of the Company or any of the
Subsidiaries convertible into or exchangeable for any equity interests of the
Company or any such Subsidiary, (ii) warrants, rights or options to subscribe
for or purchase from the Company or any such Subsidiary any such equity
interests or any such convertible or exchangeable securities or obligations, or
(iii) obligations of the Company or any such Subsidiary to issue any equity
interests, any such convertible or exchangeable securities or obligation, or any
such warrants, rights or options; the description of the Company’s incentive,
bonus and other share plans or arrangements, and the options or other rights
granted thereunder, set forth in the Registration Statement and the Prospectus
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights.

(g) No Applicable Registration or Other Similar Rights. Except as set forth in
the Registration Statement and the Prospectus, there are no contracts,
agreements or understandings between the Company and any person granting such
person registration or other similar rights to have any equity or debt
securities, including securities that are convertible into or exchangeable

 

- 6 -



--------------------------------------------------------------------------------

for equity securities, registered pursuant to the Registration Statement or
otherwise registered by the Company under the Securities Act; no person has a
right of participation or first refusal with respect to the sale of the
Placement Shares by the Company.

(h) No Material Adverse Change. Except as otherwise disclosed or incorporated by
reference in the Prospectus, subsequent to the respective dates as of which
information is given in the Prospectus: (i) there has been no material adverse
change in the condition (financial or otherwise), results of operations, assets,
business or prospects of the Company and its Subsidiaries taken as a whole
(whether or not arising from transactions in the ordinary course of business)
(any such change is called a “Material Adverse Change”); (ii) the Company and
its Subsidiaries, considered as one entity, have not incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations which were incurred in the ordinary course of business, (iii) the
Company and its Subsidiaries, considered as one entity, have not entered into
any material transaction other than in the ordinary course of business or
declared or paid any dividend on its capital stock, (iv) neither the Company nor
any of its Subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree and (v) there has not been any material change in the capital stock
(other than stock option and warrant exercises and stock repurchases in the
ordinary course of business) or long-term debt of the Company or any of its
Subsidiaries.

(i) Independent Accountants. (i) Grant Thornton LLP, who have certified certain
financial statements of the Company and its consolidated Subsidiaries and
expressed their opinions in reports with respect to the consolidated financial
statements of the Company and the Subsidiaries filed with the Commission as part
of the Registration Statement and Prospectus or incorporated by reference
therein are, and were during the periods covered by its reports, an independent
registered public accounting firm with respect to the Company as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board (United States) (the “PCAOB”); and (ii) to the Company’s knowledge, Grant
Thornton LLP is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated by the Commission thereunder (the “Sarbanes-Oxley Act”).

(j) Preparation of the Financial Statements. The financial statements, including
the notes thereto, included or incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly the consolidated financial position of the entities to which such
financial statements relate (the “Covered Entities”) as of the dates indicated
and the consolidated results of operations and changes in financial position and
cash flows of the Covered Entities for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States (“GAAP”) and on a consistent basis
during the periods involved (except as may be expressly stated in the related
notes thereto) and in accordance with Regulation S-X promulgated by the
Commission; the other financial data included or incorporated by reference in
the Registration Statement and the Prospectus fairly present the information
shown therein and have been compiled on a basis consistent with the financial
statements included or incorporated by reference in the Registration Statement
and the Prospectus; no other financial statements are

 

- 7 -



--------------------------------------------------------------------------------

required to be included or incorporated by reference in the Registration
Statement and the Prospectus; no pro forma financial information is required to
be included or incorporated by reference in the Registration Statement and the
Prospectus.

(k) Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under and
by virtue of the laws of the State of Delaware, with all requisite corporate
power and authority to own, lease and operate its properties, and conduct its
business as described in the Registration Statement and the Prospectus, and is
duly qualified as a foreign corporation to transact business or licensed and is
in good standing in each jurisdiction in which the nature or conduct of its
business requires such qualification or license except to the extent that any
failure to be so duly qualified or in good standing could not, individually or
in the aggregate, have a material adverse effect on the assets, business,
management, operations, earnings, properties or condition (financial or
otherwise), present or prospective, of the Company and the Subsidiaries taken as
a whole (any such effect, where the context so requires, is hereinafter called a
“Material Adverse Effect”); except as disclosed in the Registration Statement
and the Prospectus, all of the issued and outstanding shares of capital stock,
limited liability company interests and partnership interests, as applicable, of
each Subsidiary are owned by the Company directly or through Subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim; except as disclosed in the Registration Statement and the Prospectus, no
Subsidiary is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such Subsidiary’s capital stock, limited liability company interests or
partnership interests, as applicable, or from repaying to the Company or any
other Subsidiary any amounts that may from time to time become due under any
loans or advances to such Subsidiary from the Company or such other Subsidiary,
or from transferring any such Subsidiary’s property or assets to the Company or
to any other Subsidiary; other than as disclosed in the Registration Statement
and the Prospectus and the next paragraph, the Company does not own, directly or
indirectly, any capital stock or other equity securities of any other
corporation or any ownership interest in any partnership, joint venture or other
association. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the Subsidiaries listed in
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the most recently
ended fiscal year and other than (i) those Subsidiaries not required to be
listed on Exhibit 21.1 by Item 601 of Regulation S-K under the Exchange Act and
(ii) those Subsidiaries formed since the last day of the most recently ended
fiscal year.

(l) Organization and Good Standing of the Subsidiaries. The Subsidiaries have
been duly incorporated, formed or organized, as the case may be, and are validly
existing as a corporation, limited liability company or limited partnership, as
applicable, in good standing under the laws of their respective jurisdictions of
incorporation, formation or organization, as applicable, with all requisite
power and authority to own, lease and operate their respective properties and to
conduct their respective businesses as described in the Registration Statement
and the Prospectus; each Subsidiary is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, to transact
business or licensed and is in good standing in each jurisdiction in which the
conduct or nature of their business requires such qualification or license
except to the extent that any failure to be so duly qualified or in good
standing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

- 8 -



--------------------------------------------------------------------------------

(m) FDA Trials. Except as set forth in the Registration Statement and the
Prospectus, there is no legal or governmental proceeding to which the Company or
any of its Subsidiaries is a party or of which any property or assets of the
Company or any of its Subsidiaries is the subject, including any proceeding
before the United States Food and Drug Administration of the U.S. Department of
Health and Human Services (“FDA”) or comparable federal, state, local or foreign
governmental bodies (it being understood that the interactions between the
Company and the FDA and such comparable governmental bodies relating to the
testing, clinical development, manufacture and product approval process for its
products shall not be deemed proceedings for purposes of this representation),
which is required to be described in the Registration Statement or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any of its Subsidiaries, could reasonably be expected to result
in a Material Adverse Change; and to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities. The
Company is in compliance with all applicable federal, state, local and foreign
laws, regulations, orders and decrees governing its business as currently
conducted, except where noncompliance would not, singularly or in the aggregate,
result in a Material Adverse Change. All preclinical and clinical studies
conducted by or on behalf of the Company and submitted to regulatory authorities
to support approval for commercialization of the Company’s products have been
conducted by the Company, or to the Company’s knowledge by third parties, in
compliance with all applicable federal, state or foreign laws, rules, orders and
regulations, except for such failure or failures to be in compliance as could
not reasonably be expected to result in, singly or in the aggregate, a Material
Adverse Change.

(n) Intentionally Omitted.

(o) Non-Contravention of Existing Instruments. Neither the Company nor any of
its Subsidiaries is in (i) violation of its charter or by-laws (or analogous
governing instrument, as applicable), (ii) default in any respect, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or (iii) violation
in any respect of any law, ordinance, governmental rule, regulation or court
order, decree or judgment to which it or its property or assets may be subject
(including, without limitation, those administrated by the FDA or by any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) except, in the case of clauses
(ii) and (iii) of this paragraph (o), for any violations or defaults which,
singularly or in the aggregate, could not reasonably be expected to result in a
Material Adverse Change.

(p) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, the issuance and sale of the Placement Shares by the Company and
the consummation of the transactions contemplated hereby will not (with or
without notice or lapse of time or both) (i) conflict with or result in a breach
or violation of any of the terms or provisions of, constitute a default or a
Debt Repayment Triggering Event (as defined below) under, give rise to any right
of termination or other right or the cancellation or acceleration of any right
or obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any of its Subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or

 

- 9 -



--------------------------------------------------------------------------------

instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject,
(ii) result in any violation of the provisions of the certificate of
incorporation or by-laws (or analogous governing instruments, as applicable) of
the Company or any of its Subsidiaries, or (iii) result in a violation of any
law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties or assets; except in the cases of clauses
(i) and (iii), to the extent that any such conflict, breach, violation or
default could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change. A “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give the holder of any note, debenture or other evidence of material
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its Subsidiaries.

(q) No Consents Required. Except for the registration of the Common Stock under
the Securities Act and such consents, approvals, authorizations, registrations
or qualifications as may be required under the Exchange Act and applicable state
or foreign securities laws, the Financial Industry Regulatory Authority
(“FINRA”) and NASDAQ in connection with the sale and issuance of the Placement
Shares by the Company and the listing of the Placement Shares on NASDAQ, no
consent, approval, authorization or order of, or filing, qualification or
registration (each an “Authorization”) with, any court, governmental or
regulatory agency or body, foreign or domestic having jurisdiction over the
Company or any of its properties or assets which has not been made, obtained or
taken and is not in full force and effect, is required for the execution,
delivery and performance of this Agreement by the Company, the offer or sale of
the Placement Shares or the consummation of the transactions contemplated
hereby. All corporate approvals necessary for the Company to issue, sell and
deliver the Placement Shares have been obtained and are in effect.

(r) Labor Disputes. There is (A) no significant unfair labor practice complaint
pending against the Company, or any of its Subsidiaries, nor to the knowledge of
the Company, threatened against it or any of its Subsidiaries, before the
National Labor Relations Board, any state or local labor relations board or any
foreign labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its Subsidiaries, or, to
the knowledge of the Company, threatened against the Company and (B) no labor
disturbance by the employees of the Company or any of its Subsidiaries exists
or, to the Company’s knowledge, is imminent. The Company is not aware that any
key employee or significant group of employees of the Company or any Subsidiary
plans to terminate employment with the Company or any such Subsidiary.

(s) ERISA Compliance. The Company, the Subsidiaries and their “ERISA Affiliates”
(as defined below) and any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company, the Subsidiaries or their ERISA Affiliates or to
which the Company, the Subsidiaries or their ERISA Affiliates contribute or are
required to contribute are in compliance in all material respects with ERISA and
the Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated

 

- 10 -



--------------------------------------------------------------------------------

thereunder and the corresponding provisions of applicable state income tax codes
(the “Code”); “ERISA Affiliate” means any trade or business, whether or not
incorporated, which with the Company or a Subsidiary is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code; no such employee
benefit plan is subject to Section 412 of the Code, Section 302 of ERISA or
Title IV of ERISA; there has been no non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 or 407 of ERISA) for which
the Company, the Subsidiaries or their ERISA Affiliates have any liability; each
such employee benefit plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and, to the knowledge of the Company, nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

(t) Title to Properties. Neither the Company nor any Subsidiary owns any real
property, and the Company and the Subsidiaries have good and marketable title to
all properties and assets reflected as owned in the financial statements
referred to in Section 1(A)(j) above (or elsewhere in the Registration Statement
and the Prospectus), in each case free and clear of any material security
interests, mortgages, pledges, liens, encumbrances, equities, claims, and other
defects or restrictions of any kind, except as described in the Registration
Statement and the Prospectus. The real property, equipment and personal property
held under lease by the Company or any Subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, equipment, or personal property by the Company or such Subsidiary.

(u) All Necessary Permits, etc. The Company and each of its Subsidiaries
possesses all licenses, certificates, authorizations and permits issued by, and
have made all declarations and filings with, the appropriate local, state,
federal or foreign regulatory agencies or bodies (including, without limitation,
those administered by the FDA or by any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) which are required for the ownership of their respective
properties or the conduct of their respective businesses now operated by them as
described in the Registration Statement and the Prospectus (collectively, the
“Governmental Permits”) except where any failures to possess or make the same,
singularly or in the aggregate, could not result in a Material Adverse Change.
The Company and its Subsidiaries are in compliance with all such Governmental
Permits; all such Governmental Permits are valid and in full force and effect,
except where the validity or failure to be in full force and effect could not,
singularly or in the aggregate, result in a Material Adverse Change. Neither the
Company nor any of its Subsidiaries has received written notification of any
revocation, suspension, termination or invalidation (or proceedings related
thereto) of any such Governmental Permit and to the knowledge of the Company, no
event has occurred that allows or results in, or after notice or lapse of time
or both would allow or result in, revocation, suspension, termination or
invalidation (or proceedings related thereto) of any such Governmental Permit.
To the knowledge of the Company, the studies, tests and preclinical or clinical
trials conducted by or on behalf of the Company that are described in the
Registration Statement and the Prospectus (the “Company Studies and Trials”)
were and, if still pending, are being, conducted in all material respects in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional scientific standards; the descriptions
of the results of the Company Studies and Trials contained in the Registration
Statement and Prospectus are accurate in all material respects; and the Company
has not received any written notices or correspondence from the FDA or any
foreign, state or local governmental

 

- 11 -



--------------------------------------------------------------------------------

body exercising comparable authority requiring the termination or suspension of
any Company Studies or Trials which termination or suspension would reasonably
be expected to result in a Material Adverse Change.

(v) Tax Law Compliance. The Company and its Subsidiaries each (i) have timely
filed all necessary federal, state, local and foreign tax returns (or timely
filed applicable extensions therefor) that have been required to be filed, and
all such returns were true, complete and correct, (ii) have paid all federal,
state, local and foreign taxes, assessments, governmental or other charges due
and payable for which it is liable, including, without limitation, all sales and
use taxes and all taxes which the Company or any of its Subsidiaries is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) do not have any tax deficiency or claims outstanding or
assessed or, to Company’s knowledge, proposed against any of them, except those,
in each of the cases described in clauses (i), (ii) and (iii) of this paragraph
(s), that could not, singularly or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

(w) Company Not an “Investment Company”. Neither the Company nor any of its
Subsidiaries is, and, after giving effect to the proposed offering of the
Placement Shares and the application of the proceeds thereof as described in the
Registration Statement and the Prospectus, will be required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

(x) Insurance. The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of the business of the Company taken as a whole and the value of their
properties taken as a whole, and as is customary for companies engaged in
similar businesses in similar industries. Neither the Company nor any of its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that could not reasonably be expected to result in a Material
Adverse Change. All policies of insurance owned by the Company or any of its
Subsidiaries are, to the Company’s knowledge, in full force and effect and the
Company and its Subsidiaries are in material compliance with the terms of such
policies. Neither the Company nor any of its Subsidiaries has received written
notice from any insurer, agent of such insurer or the broker of the Company or
any of its Subsidiaries that any material capital improvements or any other
material expenditures (other than premium payments) are required or necessary to
be made in order to continue such insurance. None of the Company or any of its
Subsidiaries insures risk of loss through any captive insurance, risk retention
group, reciprocal group or by means of any fund or pool of assets specifically
set aside for contingent liabilities other than as described in the Registration
Statement and the Prospectus.

(y) No Price Stabilization or Manipulation. The Company has not taken or will
take, directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which caused or resulted
in, or which might in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares.

(z) Related Party Transactions. There are no transactions, arrangements or other
relationships between and/or among the Company, any of its affiliates (as such
term is defined in

 

- 12 -



--------------------------------------------------------------------------------

Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s
liquidity or the availability of or requirements for its capital resources
required to be described in the Registration Statement and the Prospectus or a
document incorporated by reference therein which have not been described as
required.

(aa) No Unlawful Contributions or Other Payments. Neither the Company nor, to
the Company’s knowledge, any employee or agent of the Company, has while acting
on behalf of the Company (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, or (iii) made any other unlawful payment.

(bb) Disclosure Controls. The Company and the Subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that has been designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management, including the Company’s Chief
Executive Officer and Chief Financial Officer, as appropriate to allow timely
decisions regarding required disclosure.

(cc) Compliance with Environmental Laws. The Company is in material compliance
with all Environmental Statutes (as defined below) except to the extent that any
failure to be in such compliance could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Except as otherwise
disclosed in the Registration Statement and the Prospectus, (i) none of the
Company, nor any of the Subsidiaries has received any notice of, or has the
Company any knowledge of, any occurrence or circumstance which, with notice or
passage of time or both, would give rise to a claim under or pursuant to any
federal, state or local environmental statute or regulation or under common law,
pertaining to Hazardous Materials (as defined below) on or originating from any
of the real property leased by the Company or any Subsidiary thereof (the
“Leased Real Property”) or any assets described in the Registration Statement
and the Prospectus or any other real property occupied by any such party or
arising out of the conduct of any such party, including without limitation a
claim under or pursuant to any Environmental Statute (as defined below) and
(ii) to the knowledge of the Company, the Leased Real Property is not included
or proposed for inclusion on the National Priorities List issued pursuant to
CERCLA (as defined below) by the United States Environmental Protection Agency
(the “EPA”) or, to the Company’s knowledge, proposed for inclusion on any
similar list or inventory issued pursuant to any other Environmental Statute or
issued by any other Governmental Authority (as defined below).

As used herein, “Hazardous Material” shall include, without limitation, any
petroleum product or waste (including crude oil or any fraction hereof, natural
gas, liquefied gas, synthetic gas), flammable explosive, radioactive material,
hazardous substance, hazardous material, hazardous waste, toxic substance,
asbestos or related material, as defined by any federal, state or local
environmental law, ordinance, rule or regulation including without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended,

 

- 13 -



--------------------------------------------------------------------------------

42 U.S.C. Sections 9601-9675 (“CERCLA”), the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. Sections 1801-1819, the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. Sections 6901-6992K, the Emergency Planning
and Community Right-to-Know Act of 1986, 42 U.S.C. Sections 11001-11050, the
Toxic Substances Control Act, 15 U.S.C. Sections 2601-2671, the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Sections 136-136y, the
Clean Air Act, 42 U.S.C. Sections 7401-7642, the Clean Water Act (Federal Water
Pollution Control Act), 33 U.S.C. Sections 1251-1387, the Safe Drinking Water
Act, 42 U.S.C. Sections 300f-300j-26, and the Occupational Safety and Health
Act, 29 U.S.C. Sections 651-678, as any of the above statutes may be amended
from time to time, and in the regulations promulgated pursuant to each of the
foregoing (individually, an “Environmental Statute”) or by any federal, state or
local governmental authority having or claiming jurisdiction over the properties
and assets described in the Prospectus (a “Governmental Authority”).

(dd) Intellectual Property. The Company and its Subsidiaries own or possess the
right to use all (i) patents, patent applications, trademarks, trademark
registrations, service marks, service mark registrations, Internet domain name
registrations, copyrights, copyright registrations, licenses, trade secret
rights (“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trade marks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, as described in the Prospectus. The Company and its Subsidiaries have
not received any opinion from their legal counsel concluding that any activities
of their respective businesses infringe, misappropriate, or otherwise violate,
valid and enforceable Intellectual Property Rights of any other person, and
except as disclosed in writing to Cowen or its counsel, have not received
written notice of any challenge, which is to the Company’s knowledge still
pending, by any other person to the rights of the Company and its Subsidiaries
with respect to any Intellectual Property Rights or Intellectual Property Assets
owned or used by the Company or its Subsidiaries. To the knowledge of the
Company, the Company and its Subsidiaries’ respective businesses as now
conducted do not give rise to any infringement of, any misappropriation of, or
other violation of, any valid and enforceable Intellectual Property Rights of
any other person. To the Company’s knowledge, all licenses for the use of the
Intellectual Property Rights described in the Prospectus are valid, binding
upon, and enforceable by or against the parties thereto in accordance to its
terms. The Company and its Subsidiaries have complied in all material respects
with, and are not in breach nor have received written notice of any asserted or
threatened claim of breach of any Intellectual Property license, and the Company
has no knowledge of any breach or anticipated breach by any other person to any
Intellectual Property license. Except as described in the Prospectus or
disclosed in writing to Cowen or its counsel, no claim has been made against the
Company nor any of its Subsidiaries alleging the infringement by the Company or
any of its Subsidiaries of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person. The Company and its Subsidiaries have taken all
reasonable steps to protect, maintain and safeguard its Intellectual Property
Rights, including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the right of the Company and its Subsidiaries to own, use, or hold for use
any of the Intellectual

 

- 14 -



--------------------------------------------------------------------------------

Property Rights as owned, used or held for use in the conduct of the business as
currently conducted. The Company and its Subsidiaries have taken reasonable
actions to obtain ownership of works of authorship and inventions made by its
employees, consultants and contractors during the time they were employed by or
under contract with the Company and its Subsidiaries and which relate to the
business of the Company, or licenses to use such works of authorship or
inventions.

(ee) Brokers. Except as contemplated in this Agreement, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

(ff) Stock Exchange Listing. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act, and is listed on the NASDAQ, and the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the Exchange Act or delisting the
Common Stock from the NASDAQ, nor has the Company received any notification that
the Commission or the Financial Industry Regulatory Authority (“FINRA”) is
contemplating terminating such registration or listing. The Placement Shares
have been authorized for listing, upon official notice of issuance, on the
NASDAQ.

(gg) Minute Books. The minute books of the Company have been made available to
Cowen and counsel for Cowen, and such books (i) contain a complete summary of
all meetings and actions of the board of directors (including each board
committee) and stockholders of the Company (or analogous governing bodies and
interest holders, as applicable) since January 1, 2009 through the date of the
latest meeting and action, and (ii) accurately in all material respects reflect
all transactions referred to in such minutes.

(hh) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of their respective
family members, except as disclosed in the Registration Statement and the
Prospectus. All transactions by the Company with office holders or control
persons of the Company have been duly approved by the board of directors of the
Company, or duly appointed committees or officers thereof, if and to the extent
required under U.S. law.

(ii) No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(jj) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or the Subsidiaries or, to the knowledge of the Company, any of the
Company’s officers or directors, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act, including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(kk) Cowen to Act as Principal. The Company acknowledges and agrees that Cowen
has informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect.

 

- 15 -



--------------------------------------------------------------------------------

(ll) Money-Laundering. To the Company’s knowledge, the operations of the Company
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, applicable
money laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and to the Company’s knowledge, no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or, to the Company’s knowledge, threatened.

(mm) Compliance with OFAC. Neither the Company nor any of its Subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(nn) Descriptions of Documents. The descriptions in the Registration Statement
and the Prospectus of legal or governmental proceedings, contracts, leases and
other legal documents are accurate and present fairly the information required
to be shown, and there are no legal or governmental proceedings, contracts,
leases, or other documents of a character required to be described in the
Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement that are not described or filed as required; all
agreements between the Company or any of the Subsidiaries and third parties
expressly referenced in the Registration Statement and the Prospectus are legal,
valid and binding obligations of the Company or one or more of the Subsidiaries,
enforceable against the Company or such Subsidiary in accordance with their
respective terms, except to the extent as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and by general principles of equity.

(oo) Company’s Accounting System. The Company maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15 of the
Exchange Act that complies with the requirements of the Exchange Act and has
been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration and the Prospectus, since
the end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

 

- 16 -



--------------------------------------------------------------------------------

(pp) Audit Committee. The Company’s Board of Directors has validly appointed an
audit committee whose composition satisfies the requirements of Rule 5605(c) of
the Rules of NASDAQ and Section 10A-3 of the Exchange Act and the Board of
Directors and/or the audit committee has adopted a charter that satisfies the
requirements of Rule 5605(c) of the Rules of NASDAQ and Section 10A-3 of the
Exchange Act.

(qq) Off Balance Sheet Transactions. Except as described in the Prospectus,
there are no material off-balance sheet transactions, arrangements, obligations
(including contingent obligations), or any other relationships with
unconsolidated entities or other persons, that may have a material current or
future effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses.

(rr) No Transfer Taxes or Other Fees. There are no transfer taxes or other
similar fees or charges under federal law or the applicable laws of any state,
or any political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance and sale by the Company
of the Placement Shares.

(ss) Compliance with FCPA. Neither the Company nor any of its Subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (“FCPA”), including, without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA, and the Company, its
Subsidiaries, and to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

(tt) Independent Directors. The Board of Directors of the Company has determined
that each of the directors of the Company described as an “Independent Director”
in the Registration Statement and the Prospectus is “independent” in accordance
with the rules and regulations of the NASDAQ.

(uu) Statistical and Market Data. The statistical and market-related data
included or incorporated by reference in the Registration Statement and the
Prospectus are based on or derived from sources the Company believes to be
reliable and accurate.

(vv) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

- 17 -



--------------------------------------------------------------------------------

(ww) Intentionally Omitted.

(xx) FINRA Exemption. To enable Cowen to rely on Rule 5110(b)(7)(C)(i) of FINRA,
the Company represents that the Company (i) has a non-affiliate, public common
equity float of at least $150 million or a non-affiliate, public common equity
float of at least $100 million and annual trading volume of at least three
million shares and (ii) has been subject to the Exchange Act reporting
requirements for a period of at least 36 months.

(yy) FINRA Matters. Neither the Company nor, to the Company’s knowledge, any of
its affiliates (within the meaning of FINRA Rule 5121(f)) directly or indirectly
controls, is controlled by, or is under common control with, or is an associated
person (within the meaning of Article I, Section 1(ee) of the By-laws of FINRA)
of, any member firm of FINRA.

Any certificate signed by any officer of the Company and delivered to Cowen or
to counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7. Covenants of the Company. The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”), (i) the Company will
notify Cowen promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will prepare and file with the
Commission, promptly upon Cowen’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in Cowen’s reasonable opinion, may be
necessary or advisable to comply with law in connection with the distribution of
the Placement Shares by Cowen (provided, however, that the failure of Cowen to
make such request shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement); (iii) the Company will not file any
amendment or supplement to the Registration Statement or Prospectus, other than
documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Cowen within a reasonable period of time before the filing and
Cowen has not reasonably objected thereto (provided, however, that the failure
of Cowen to make such objection shall not relieve the

 

- 18 -



--------------------------------------------------------------------------------

Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to Cowen at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via IDEA; and (iv) the Company will cause each amendment or supplement
to the Prospectus, other than documents incorporated by reference, to be filed
with the Commission as required pursuant to the applicable paragraph of Rule
424(b) of the Securities Act.

(b) Notice of Commission Stop Orders. The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or of any
request by the Commission for the amending or supplementing of the Registration
Statement or the Prospectus or for additional information; and it will promptly
use its commercially reasonable efforts to prevent the issuance of any stop
order or of any order preventing or suspending the use of the Prospectus or
suspending any such qualification, or to obtain its withdrawal if such a stop
order should be issued.

(c) Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

(d) Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on NASDAQ and to qualify the Placement Shares for sale under
the securities laws of such jurisdictions as Cowen reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission

 

- 19 -



--------------------------------------------------------------------------------

during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on IDEA.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement of the Company and its Subsidiaries (which need not be audited)
covering a 12-month period that satisfies the provisions of Section 11(a) and
Rule 158 of the Securities Act.

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement or exhibit thereto or any
document incorporated by reference therein, (ii) the preparation, issuance and
delivery of the Placement Shares and any taxes payable in connection therewith,
(iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees, (iv) the printing and delivery to Cowen of copies of the Prospectus
and any amendments or supplements thereto, and of this Agreement, (v) the fees
and expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on NASDAQ and (vi) filing fees and expenses, if
any, of the Commission and the FINRA Corporate Financing Department; including
only the fees or disbursements of counsel for Cowen in connection with any
filings required to be made with the FINRA Corporate Financing Department.

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for 5 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to the any stock option,
stock bonus or other stock plan or arrangement described in the Prospectus,
(ii) the issuance of securities in connection with an acquisition, merger or
sale or purchase of assets, (iii) the issuance or sale of Common Stock pursuant
to any dividend reinvestment plan that the Company may adopt from time to time
provided the implementation of such is disclosed to Cowen in advance, (iv) any
shares of common stock issuable upon the exchange, conversion or redemption of
securities or the exercise of warrants, options or other rights in effect or
outstanding, or (v) Common Stock required to be issued pursuant to contractual
obligations of the Company in effect as of the date of this Agreement.

 

- 20 -



--------------------------------------------------------------------------------

(j) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement, provided that the Company
may satisfy its obligations under this Section 7(j) by effecting a filing in
accordance with the Exchange Act with respect to such information or fact.

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Cowen may
reasonably request from time to time.

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through Cowen,
the Net Proceeds to the Company and the compensation payable by the Company to
Cowen with respect to such Placement Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.

(m) Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company (i) files a Prospectus relating to the Placement
Shares or amends or supplements the Registration Statement or a Prospectus
relating to the Placement Shares (other than a prospectus supplement filed in
accordance with Section 7(l) of this Agreement) by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; or (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release) under the Exchange Act (each date
of filing of one or more of the documents referred to in clauses (i) through
(iv) shall be a “Representation Date”); the Company shall furnish Cowen with a
certificate, in the form attached hereto as Exhibit 7(m) within three
(3) Trading Days of any Representation Date if requested by Cowen. The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company

 

- 21 -



--------------------------------------------------------------------------------

delivers the Placement Notice or Cowen sells any Placement Shares, the Company
shall provide Cowen with a certificate, in the form attached hereto as Exhibit
7(m), dated the date of the Placement Notice.

(n) Legal Opinion; Negative Assurance Statement. On the date hereof and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause
(i) Latham & Watkins LLP, or other counsel satisfactory to Cowen to furnish to
Cowen (A) a written opinion and (B) a negative assurances statement each in form
and substance satisfactory to Cowen and its counsel, dated the date that the
opinion is required to be delivered and in the case of any legal opinion or
negative assurance statement given with respect to a Representation Date,
substantially similar to paragraphs 8 and 11 of the legal opinion initially
given hereunder and the negative assurance letter initially given by Paul
Hastings LLP hereunder, modified, as necessary in each case, to relate to the
Registration Statement and the Prospectus as then amended or supplemented and
(ii) Marshall Gerstein Borun LLP (collectively with Latham & Watkins LLP,
“Company Counsel”), or other counsel satisfactory to Cowen to furnish to Cowen a
negative assurances statement in form and substance satisfactory to Cowen and
its counsel, dated the date that the negative assurance statement is required to
be delivered and substantially similar to the negative assurance statement
initially given by Marshall Gerstein Borun LLP hereunder, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented; provided, however, that in lieu of such opinion and
negative assurance statement for subsequent Representation Dates, counsel may
furnish Cowen with a letter (a “Reliance Letter”) to the effect that Cowen may
rely on a prior opinion and a prior negative assurance statement delivered under
this Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion and negative assurance statement
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented at such Representation Date).

(o) Comfort Letter. On the date hereof and within three (3) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(m) for which no waiver is
applicable, the Company shall cause its independent accountants to furnish Cowen
letters (the “Comfort Letters”), dated the date hereof or the applicable
Representation Date, as the case may be, in form and substance satisfactory to
Cowen, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to Cowen in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting

 

- 22 -



--------------------------------------------------------------------------------

purchases of the Common Stock other than Cowen; provided, however, that the
Company may bid for and purchase shares of its common stock in accordance with
Rule 10b-18 under the Exchange Act.

(q) Insurance. The Company and its Subsidiaries shall maintain, or caused to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

(r) Compliance with Laws. The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor the Subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t) Securities Act and Exchange Act. The Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Shares as contemplated by the provisions hereof and the Prospectus.

(u) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Act) approved in advance by the Company and Cowen in its capacity
as principal or agent hereunder, neither Cowen nor the Company (including its
agents and representatives, other than Cowen in its capacity as such) will make,
use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405 under the Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Common
Stock hereunder.

(v) Sarbanes-Oxley Act. The Company and the Subsidiaries will use their
commercially reasonable efforts to comply in all material respects with all
effective applicable provisions of the Sarbanes-Oxley Act.

 

- 23 -



--------------------------------------------------------------------------------

8. Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its Subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c) No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Change or any development that
could reasonably be expected to result in a Material Adverse Change, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

(e) Company Counsel Legal Opinion. Cowen shall have received the legal opinion
and negative assurances statement of Company Counsel required to be delivered
pursuant Section 7(n) on or before the date on which such delivery of such
materials is required pursuant to Section 7(n).

 

- 24 -



--------------------------------------------------------------------------------

(f) Cowen Counsel Legal Opinion. Cowen shall have received from Goodwin Procter
LLP, counsel for Cowen, such opinion or opinions, on or before the date on which
the delivery of the Company Counsel legal opinion is required pursuant to
Section 7(n), with respect to such matters as Cowen may reasonably require, and
the Company shall have furnished to such counsel such documents as they request
for enabling them to pass upon such matters.

(g) Comfort Letter. Cowen shall have received the Comfort Letter required to be
delivered pursuant Section 7(o) on or before the date on which such delivery of
such letter is required pursuant to Section 7(o).

(h) Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i) No Suspension. Trading in the Common Stock shall not have been suspended on
NASDAQ.

(j) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

(k) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l) Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on NASDAQ, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on NASDAQ at, or prior to, the issuance of any Placement Notice.

(m) No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen (a “Cowen Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages

 

- 25 -



--------------------------------------------------------------------------------

(including, but not limited to, any and all reasonable investigative, legal and
other expenses incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which Cowen, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the Common
Stock under the securities laws thereof or filed with the Commission, (y) the
omission or alleged omission to state in any such document a material fact
required to be stated therein or necessary to make the statements therein in
light of (other than the case of the Registration Statement) the circumstances
under which they were made not misleading or (z) any breach by any of the
indemnifying parties of any of their respective representations, warranties and
agreements contained in this Agreement; provided, however, that this indemnity
agreement shall not apply to the extent that such loss, claim, liability,
expense or damage arises from the sale of the Placement Shares pursuant to this
Agreement and is caused directly or indirectly by an untrue statement or
omission or alleged untrue statement or omission, made in reliance upon and in
conformity with written information relating to Cowen and furnished to the
Company by Cowen expressly for inclusion in any document as described in clause
(x) of this Section 9(a). This indemnity agreement will be in addition to any
liability that the Company might otherwise have.

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to Cowen
and furnished to the Company by Cowen expressly for inclusion in any document as
described in clause (x) of Section 9(a).

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying

 

- 26 -



--------------------------------------------------------------------------------

party of its commencement, the indemnifying party will be entitled to
participate in and, to the extent that it elects by delivering written notice to
the indemnified party promptly after receiving notice of the commencement of the
action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in

 

- 27 -



--------------------------------------------------------------------------------

the same proportion as the total Net Proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by Cowen from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof. Notwithstanding the foregoing provisions of this Section 9(d), Cowen
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of Cowen, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive and remain in full force and effect,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

- 28 -



--------------------------------------------------------------------------------

11. Termination.

(a) Cowen shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred that, in the reasonable judgment of Cowen, may materially
impair the ability of Cowen to sell the Placement Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; provided, however, in the case of any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(m), 7(n), or 7(o),
Cowen’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required; or (iii) any other condition of Cowen’s obligations
hereunder is not fulfilled, or (iv) any suspension or limitation of trading in
the Common Stock or in securities generally on NASDAQ shall have occurred. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b) The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(c) Cowen shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g),
Section 9, Section 10, Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

 

- 29 -



--------------------------------------------------------------------------------

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the NASDAQ and commercial banks in the City of
New York are open for business. All notices and other communications shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to Cowen:

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Attn: General Counsel

Fax: (646) 562-1124

With a copy (which shall not constitute notice hereunder) to:

Goodwin Procter LLP

The New York Times Building

620 8th Avenue

New York, NY 10018

Attn: Michael D. Maline

Fax: (212) 355-3333

If to the Company:

Raptor Pharmaceutical Corp.

7 Hamilton Landing, Suite 100

Novato, CA 94949

Attn: Georgia Erbez

Fax: (415) 382-1468

With a copy (which shall not constitute notice hereunder) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attn:     Charles K. Ruck

             Kathleen M. Wells

Fax: (650) 463-2600

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.

 

- 30 -



--------------------------------------------------------------------------------

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Cowen and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and Federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives to the fullest extent
permitted by applicable law, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof (certified or registered mail, return receipt requested)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

17. Waiver of Jury Trial. The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

 

- 31 -



--------------------------------------------------------------------------------

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) Cowen has been retained solely to act as sales agent in connection with the
sale of the Common Stock and that no fiduciary, advisory or agency relationship
between the Company and Cowen has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether Cowen has
advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

20. Definitions. As used in this Agreement, the following term has the meaning
set forth below:

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder.

[Remainder of Page Intentionally Blank]

 

- 32 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

Very truly yours,

COWEN AND COMPANY, LLC

By:

 

/s/ Robert Sine

Name:

 

Robert Sine

Title:

 

Director

ACCEPTED as of the date

first-above written:

RAPTOR PHARMACEUTICAL CORP.

By:

 

/s/ Christopher M. Starr, Ph.D.

Name:

 

Christopher M. Starr, Ph.D.

Title:

 

Chief Executive Officer

[Signature Page to Second Amended and Restated Sales Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:    [                    ] Cc:    [                    ] To:   
[                    ] Subject:    Cowen at the Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Second
Amended and Restated Sales Agreement between Raptor Pharmaceutical Corp. (the
“Company”), and Cowen and Company, LLC (“Cowen”) dated August [    ], 2014 (the
“Agreement”), I hereby request on behalf of the Company that Cowen sell up to
[            ] shares of the Company’s common stock, par value $0.001 per share,
at a minimum market price of $         per share. Sales should begin on the date
of this Notice and shall continue until [DATE] [all shares are sold].



--------------------------------------------------------------------------------

SCHEDULE 2

Notice Parties

 

Raptor Pharmaceutical Corp. Christopher M. Starr            Chief Executive
Officer Georgia Erbez    Chief Financial Officer Cowen and Company Robert Sine
   Vice President William Follis    Director



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

Cowen shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 4

List of Subsidiaries

 

NAME OF SUBSIDIARY

  

JURISDICTION OF INCORPORATION

Raptor Pharmaceuticals Inc. (formerly known as Raptor Therapeutics Inc.),
wholly-owned subsidiary of Raptor Pharmaceutical Corp.   
Delaware, United States Raptor European Products, LLC, wholly-owned subsidiary
of Raptor Pharmaceuticals Inc.    Delaware, United States,
business office in Grand
Cayman RPTP European Holdings C.V., owned by Raptor Pharmaceuticals Inc. as
limited partner and Raptor European Products, LLC as general partner   
The Netherlands, business
office in Grand Cayman Raptor Pharmaceuticals Europe B.V., wholly-owned
subsidiary of RPTP European Holdings C.V.    The Netherlands Raptor
Pharmaceuticals France SAS, wholly-owned subsidiary of Raptor Pharmaceuticals
Europe B.V.    France Raptor Pharmaceuticals Germany GmbH, wholly-owned
subsidiary of Raptor Pharmaceuticals Europe B.V.    Germany



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected
                                        , of Raptor Pharmaceutical Corp.
(“Company”), a Delaware corporation, does hereby certify in such capacity and on
behalf of the Company, pursuant to Section 7(m) of the Second Amended and
Restated Sales Agreement dated August [    ], 2014 (the “Sales Agreement”)
between the Company and Cowen and Company, LLC, that to the best of the
knowledge of the undersigned.

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality,
Material Adverse Change or Material Adverse Effect, are true and correct on and
as of the date hereof with the same force and effect as if expressly made on and
as of the date hereof, except for those representations and warranties that
speak solely as of a specific date and which were true and correct as of such
date, and (B) to the extent such representations and warranties are not subject
to any qualifications or exceptions, are true and correct in all material
respects as of the date hereof as if made on and as of the date hereof with the
same force and effect as if expressly made on and as of the date hereof except
for those representations and warranties that speak solely as of a specific date
and which were true and correct in all material respects as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
in all material respects on its part to be performed or satisfied pursuant to
the Sales Agreement at or prior to the date hereof.

 

RAPTOR PHARMACEUTICAL CORP.

By:

 

 

  Name:   Title:

Date: